[DO NOT PUBLISH]


                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10933         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        JAN 21, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                         D.C. Docket No. 3:09-cr-00004-DHB-WLB-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                              Plaintiff-Appellee,

                                            versus



RUBEN CAMPOS-ARROLLO,

                                                     llllllllllllllllll Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Georgia
                                ________________________

                                      (January 21, 2011)

Before CARNES, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:

         Ruben Campos-Arrollo appeals his 120-month sentence, imposed after he
pleaded guilty to one count of possession with intent to distribute 500 grams or

more of cocaine, in violation of 21 U.S.C. § 841(a)(1). On appeal, Campos-Arrollo

argues that his sentence was substantively unreasonable because the consideration

of his cooperation, family issues, remorse, and lack of a criminal history should

have led the court to sentence him to less than 120 months’ imprisonment.

      We review the reasonableness of a district court’s sentence under the

deferential abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41,

128 S.Ct. 586, 591, 169 L.Ed.2d 445 (2007). The district court is required to

impose a sentence that is “sufficient, but not greater than necessary to comply with

the purposes” listed in 18 U.S.C. § 3553(a)(2), including the need to reflect the

seriousness of the offense, promote respect for the law, provide just punishment

for the offense, deter criminal conduct, protect the public from the defendant’s

future criminal conduct, and provide the defendant with needed educational or

vocational training or medical care. See 18 U.S.C. § 3553(a)(2). In imposing a

particular sentence, the court must also consider the nature and circumstances of

the offense, the history and characteristics of the defendant, the kinds of sentences

available, the applicable guideline range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

                                          2
      The party challenging the sentence has the burden of establishing that the

sentence was unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005). Further, “when the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one.”

Id. We will not overturn a sentence unless we are “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Pugh, 515

F.3d 1179, 1191 (11th Cir. 2008).

      Campos-Arrollo has not identified why his sentence was unreasonable in

light of the record and § 3553(a) factors. His sentence was within the guidelines

range and thus one we would ordinarily expect to be reasonable. Campos-Arrollo

does not show that the court committed a clear error of judgment in weighing the §

3553(a) factors. Accordingly, we affirm.

      AFFIRMED.




                                           3